Citation Nr: 1616345	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a prostate disability, to include prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971, from September 2001 to August 2002, from July to August 2004, from March to June 2006, and from August to October 2007.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In that decision, the RO denied entitlement to service connection for prostate cancer, status post radical prostatectomy.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in September 2009 and a report of that conference has been associated with the file.

The Veteran testified before the undersigned at a May 2012 videoconference hearing at the RO.  The Board subsequently sent the Veteran a letter dated in June 2012 which informed him that the Board was unable to produce a written transcript of the May 2012 hearing, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  

The Veteran failed to respond to the June 2012 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.

In May 2014 and January 2015, the Board remanded this matter for further development.



FINDING OF FACT

Prostate cancer did not have its clinical onset in service, was not exhibited within the first year following any continuous 90 day period of active service, was not aggravated in service beyond natural progression, and is not otherwise related to active duty.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2009, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a prostate disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the January 2009 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service private medical records.  The Veteran has not identified any specific relevant post-service VA medical treatment for a prostate disability and the evidence does not otherwise reflect that he has received any such treatment.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed prostate disability and opinions as to the etiology of this disability have been obtained. 

In its May 2014 and January 2015 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a prostate disability from Cambridge Family Health Center and Dr. Grunert dated since January 2009 and obtain medical opinions as to the etiology of the disability.

VA medical opinions as to the etiology of the Veteran's claimed prostate disability were obtained in June 2014 and March and November 2015.  Moreover, the AOJ sent a letter to the Veteran in March 2015 and asked him to complete authorization forms so as to allow VA to obtain all relevant treatment records from Cambridge Family Health Center and Dr. Grunert dated since January 2009.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran's representative subsequently submitted additional treatment records from Dr. Grunert/The University of Vermont Medical Center, but no release form was submitted so as to allow VA to obtain any additional private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b) ; See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not complete the appropriate release forms to allow VA to obtain treatment records from Cambridge Family Health Center, Dr. Grunert, or any other private treatment provider, VA has no further duty to attempt to obtain any additional private treatment records.

Thus, with respect to the claim of service connection for a prostate disability, the AOJ substantially complied with all of the Board's May 2014 and January 2015 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the matter decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including malignant tumors, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the report of an April 2009 VA genitourinary examination includes a diagnosis of adenocarcinoma of the prostate, Gleason 7, with radical prostatectomy.  Thus, a current prostate disability has been demonstrated.

The Veteran contends that his current prostate disability is related to exposure to trichloroethylene (TCE) while cleaning electronics with P-D-680 solvent in Okinawa during his period of service from July 1968 to June 1971.  He is competent to report exposure to chemical solvents in service.  Service personnel records confirm that he served as an electronic technician from July 1968 to June 1971 and that he was exposed to solvents and paints during that period.  Hence, his reports of exposure to chemical solvents in service are credible.  Nevertheless, as explained below, the preponderance of the evidence reflects that his current prostate disability did not have its onset in service, did not have its onset within a year of any continuous 90 day period of active service, is not related to exposure to TCE in service, and is not otherwise the result of service.

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of prostate symptomatology in the years since service.  There is no evidence of any complaints of or treatment for prostate problems in the Veteran's service treatment records and his May 1971 separation examination was normal other than for scars.  There are no other reports of any separation examinations included in the Veteran's service treatment records.

If a chronic disease, such as a malignant tumor, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed prostate cancer in service and the Veteran has not contended that prostate cancer was diagnosed in service.  Hence, service connection cannot be granted on this basis.

The objective evidence indicates that the Veteran's current prostate disability did not manifest until after service.  The earliest clinical evidence of a possible prostate disability is a January 2005 outpatient laboratory report from Fletcher Allen Health Care which reveals that the Veteran's prostate-specific antigen (PSA) level was elevated.  The earliest clinical evidence of diagnosed prostate cancer is a November 2007 diagnostic report from Dianon Systems which includes a diagnosis of prostatic adenocarcinoma.  There is no lay or clinical evidence of any earlier prostate problems.

The Board acknowledges that the Veteran had a period of active duty from August to October 2007, which is within 1 year prior to his diagnosis of prostate cancer in November 2007.  However, this period of service numbered less than 90 days.  In order to be entitled to the presumption of service connection for a malignant tumor (e.g., prostate cancer) that manifests to a degree of 10 percent or more within one year of separation from service, the Veteran must have served for 90 continuous days during the period to which he seeks to attribute the diagnosis of prostate cancer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. Hence, the Veteran is not entitled to presumptive service connection on the basis that his prostate cancer manifested within a year after the period of service from August to October 2007 because that period of service was less than 90 days.

As explained above, the Veteran attributes his current prostate disability to chemical exposures during his period of service from July 1968 to June 1971.  Despite the fact that this period of service was in excess of 90 days, the absence of any clinical or lay evidence of prostate problems for over three decades after the Veteran's separation from service in June 1971 weighs against a finding that his current prostate disability was present during the period of service from July 1968 to June 1971 or in the year or years immediately after that period of service.  Similarly, there is no lay or clinical evidence that the current prostate disability was present during any other period of service or within the year immediately following any other period of service.  Thus, neither the clinical record nor the lay statements of record establish the onset of prostate cancer within the year following any qualifying period of active service (i.e. any period of active service of at least 90 days).

There are conflicting medical opinions as to whether the Veteran's current prostate disability is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In a January 2009 letter, R.T. Grunert, M.D., F.A.C.S. indicated that it was "possible" that the Veteran's exposure to noxious chemicals (i.e., "trichloromine acetate") "could be contributory" to his prostate cancer.  He noted, however, that the data was not entirely clear as it is with Agent Orange, but that his "suspicion would be high based upon this."  There was no further explanation or rationale provided for this opinion.

The examiner who conducted the April 2009 VA genitourinary examination did not provide a specific opinion as to the etiology of the Veteran's prostate disability.  Rather, he noted that there was no evidence that the Veteran served in Vietnam because he was stationed in Okinawa and that presumed service connection for prostate cancer due to exposure to P-D-680 and trichloramine acetate had not been identified.

In a December 2009 letter, Dr. Grunert addressed the possibility that the Veteran's prostate cancer resulted from his prior TCE exposure.  He explained that he had reviewed an epidemiological article provided by the Veteran and that there seemed to be some inference based upon the data that exposure to TCE "may increase the risk of prostate cancer."  However, the studies that were reviewed in the article did not mention any clearcut association with increased risk of prostate cancer.  Certainly, there may be an increased risk of renal cell carcinoma and possibly bladder cancer based upon the mechanism that the article suggested, but there were no studies that definitely suggested that prostate cancer was associated with TCE exposure.

The examiner who conducted a June 2014 VA examination opined that the Veteran's prostate disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that prostate cancer is not recognized by VA as a presumptive disease associated with exposure to P-D-680 or TCE.  The Veteran had served on active duty from August to October 2007 and was diagnosed as having prostate cancer in November 2007 following a biopsy.  However, laboratory records revealed that his PSA rose from 3.8 in January 2005 to 5.2 in May 2007.  There was a hand written note which indicated that such readings "may indicate prostate cancer."  In the absence of other clinically significant medical evidence (such as a urinary tract infection or a history of prostatitis), the abnormally elevated PSA was likely ("more likely than not") evidence of the clinical onset of prostate cancer (high grade prostatic intraepithelial neoplasia was later confirmed on biopsy) occurring before deployment and not during service.

Moreover, the examiner explained that as men increase in age, their risk of developing prostate cancer increases exponentially and 97 percent of all prostate cancers occur in men 50 years of age and older.  The blood level of PSA is often elevated in men with prostate cancer, and the PSA test was originally approved by the Food and Drug Administration (FDA) in 1986 to monitor the progression of prostate cancer in men who had already been diagnosed with the disease.  In addition to prostate cancer, a number of benign (not cancerous) conditions can cause a man's PSA level to rise.  The most frequent benign prostate conditions that cause an elevation in PSA level are prostatitis (inflammation of the prostate) and benign prostatic hyperplasia (BPH) (enlargement of the prostate).  There is no evidence that prostatitis or BPH leads to prostate cancer, but it is possible for a man to have one or both of these conditions and to develop prostate cancer as well.  There is no specific normal or abnormal level of PSA in the blood.  In the past, most doctors considered PSA levels of 4.0 ng/mL and lower as normal.  Therefore, if a man had a PSA level above 4.0 ng/mL, doctors would often recommend a prostate biopsy to determine whether prostate cancer was present.

In March 2015, the examiner who conducted the June 2014 VA examination re-reviewed the Veteran's claims file and addressed the medical literature which had been submitted by the Veteran.  The examiner referenced excerpts from an article entitled "Toxicological Profile for Trichloroethylene" published by the United States Department of Health and Human Services, Public Health Service, Agency for Toxic Substances and Disease Registry.  This literature states that humans exposed to TCE for chronic periods via the inhalation and dermal routes in the workplace apparently do not experience an increased incidence of cancer, as indicated by numerous epidemiological studies.  The "Agency for Toxic Substances and Disease Registry" dated in July 2003 implies that animal studies of high levels of TCE may cause liver, kidney, or lung cancer and that some of the effects found in people were similar to effects in animals.  There was a reference to the 9th Report on Carcinogens by the National Toxicology Program (released in May 2000) that determined that TCE is "reasonably anticipated to be a human carcinogen," and the International Agency for Research on Cancer had determined that TCE is "probably carcinogenic to humans."

The examiner further explained that there was no reference to TCE exposure possibly leading to an increased risk of prostate cancer in any of the medical literature provided by the Veteran or available in the general medical literature to date and he referenced Dr. Grunert's December 2009 letter.  Furthermore, there are many carcinogens and many types of cancer and not all carcinogens cause all types of cancer.  Agent Orange is a carcinogen and it is generally accepted in the medical literature that exposure to Agent Orange increases the risk of developing certain, but not all, cancers.  The medical literature presented suggests that TCE is a carcinogen that may increase the risk of certain cancers of the kidneys, lungs, and liver.  Renal cell carcinoma and carcinoma of the prostate are different entities.  A nexus between these two different types of cancer has not been conclusively established in the current medical literature.  There is no evidence supporting a claim that TCE increases the risk of prostate cancer.

Moreover, available medical evidence showed that the Veteran had biopsy proven prostate cancer in November 2007, after his active duty service.  There were no other prostate conditions diagnosed since that time or at any time during the Veteran's history of military service.  The examiner then specifically opined that it is not likely that the Veteran's current prostate disability had its clinical onset during any period of active duty service.  This opinion was based on the fact that abnormally elevated PSA readings resulting in prostate biopsy and ultimately surgical intervention occurred after his period of active duty.

The examiner also opined that it is not likely ("less likely than not") that the current prostate disability is related to the Veteran's potential exposure to TCE in service.  Exposure to TCE is undocumented, has not been referenced in the record, or conceded by VBA.  Nevertheless, there is no conclusive evidence in the medical literature supporting a claim that prostate cancer is caused by exposure to TCE.  The carcinogenic effects of TCE are not well defined and do not reference prostate cancer specifically.  The letter from the Veteran's treating urologist (i.e., Dr. Grunert) did not conclusively state that prostate cancer was caused by TCE exposure or suggest that such an association was more likely than not.  The urologist stated that "the studies that were reviewed in the article [provided by the Veteran] did not mention any clearcut association with increased risk of prostate cancer."  This statement was not interpreted by the examiner as supporting the Veteran's claim.  Rather, it argued to the contrary.

Lastly, the examiner opined that it was not likely that the current prostate disability was permanently aggravated beyond natural progression during any period of active duty service or was otherwise the result of a disease or injury in service.  The examiner reasoned that medical evidence showed that the prostate condition was diagnosed after military service.  There was no urological condition diagnosed during service.  Surgical intervention and post-operative course were uncomplicated.  Overall, the Veteran's exposure to TCE and a causal link to prostate cancer has not been demonstrated by either documentary or scientific evidence.  Whereas existing evidence unambiguously shows a linear progression from post-military PSA elevation to biopsy proven prostate cancer and definitive treatment.

Additional private treatment records were submitted by the Veteran following the March 2015 opinion, including a December 2007 treatment note pertaining to his prostate surgery and post-operative treatment records.  Therefore, the medical professional who provided the March 2015 opinion reviewed the additional evidence and concluded in a November 2015 addendum that his March 2015 opinion remained unchanged following a thorough review of the additional treatment records provided by the Veteran.

Dr. Grunert's January and December 2009 opinions that it was "possible" that the Veteran's exposure to noxious chemicals (i.e., "trichloromine acetate") "could be contributory" to his prostate cancer and that there seemed to be some inference based upon the data in medical literature provided by the Veteran that exposure to TCE "may increase the risk of prostate cancer" are of minimal, if any, probative value because they are speculative.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The conclusions provided by the examiner who conducted the April 2009 VA examination are also of little probative value because no specific opinion was given as to the etiology of the Veteran's current prostate disability and the examiner merely noted that the Veteran had not served in Vietnam and that a link between prostate cancer and exposure to P-D-680 and trichloramine acetate had not been established on a presumptive basis.

The June 2014 and March 2015 opinions and the November 2015 addendum to the March 2015 opinion, however, were based upon a complete review of the Veteran's medical records and reported history and the medical literature submitted by the Veteran, they specifically address Dr. Grunert's opinions, and they are accompanied by detailed rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that his current prostate disability is related to TCE exposure in service.  The general principle that exposure to a carcinogen (e.g., TCE) may lead to cancer is commonly known and, therefore, the Veteran's contention that his prostate cancer is related to TCE exposure in service has some tendency to make a nexus more likely than it would be without such an assertion. However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the June 2014 and March 2015 opinions and the November 2015 addendum to be more probative than the Veteran's statements.  The individual who provided these opinions is a medical professional and was able to review the overall record (including the Veteran's history and opinions), Dr. Grunert's opinions, and medical literature (including the medical literature submitted by the Veteran).

The Board acknowledges that the Veteran has submitted medical literature pertaining to the health effects of TCE exposure, which includes a potential link to certain types of cancer.  Treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, however, the medical professional who provided the June 2014 and March and November 2015 opinions reviewed the medical literature provided by the Veteran.  The medical professional's opinions as to the lack of a relationship between the Veteran's prostate cancer and service (including consideration of potential exposure to TCE in service) are based upon a review of the specific clinical information in the Veteran's medical records and the Veteran's reported history and are of greater probative weight than the generic medical literature which addresses a potential link between TCE exposure and various cancers.

There is no other evidence of a relationship between the Veteran's current prostate disability and service and neither he nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against the claim that the Veteran's current prostate disability is related to service, manifested in service, manifested within a year after any continuous 90 day period of active service, or was aggravated beyond natural progression in service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim of service connection for a prostate disability must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a prostate disability, to include prostate cancer status post radical prostatectomy, is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


